ACCEPTED
                                                                                                               03-15-00590-CV
                                                                                                                       7416312
                                                                                                    THIRD COURT OF APPEALS
                                                                                                               AUSTIN, TEXAS
                                                                                                         10/16/2015 3:16:04 PM
                                                                                                             JEFFREY D. KYLE
                                                                                                                        CLERK
            _______________________________________________________________________	  
                                                           	  
                                           No.	  03-­‐15-­‐00590-­‐CV	  
                                                                                                FILED IN
            _______________________________________________________________________	    3rd COURT OF APPEALS
                                                           	                                 AUSTIN, TEXAS
                                  IN	  THE	  COURT	  OF	  APPEALS	                  10/16/2015 3:16:04 PM
                           THIRD	  JUDICIAL	  DISTRICT	  OF	  TEXAS	                    JEFFREY D. KYLE
                                            AT	  AUSTIN,	  TEXAS	                              Clerk
             ______________________________________________________________________	  
                                                           	  
                     STEVEN	  WEBB	  D/B/A	  LEANDER	  TRUX-­‐N-­‐KARZ	  
                                                           	  
                                                   Appellant,	  
                                                           	  
                                                        VS.	  
                                                           	  
                                             GLENCO	  UPSHAW	  
                                                           	  
                                                     Appellee.	  
              _____________________________________________________________________	  
                                                           	  
                           On	  Appeal	  from	  the	  368th	  District	  Court	  
                                     of	  Williamson	  County,	  Texas	  
                             Hon.	  Rick	  Kennon,	  Judge	  Presiding	  
                              Trial	  Court	  Case	  No.	  11-­‐613-­‐C368	  
             _____________________________________________________________________	  
                                                           	  
               APPELLANT’S	  FIRST	  MOTION	  FOR	  EXTENSION	  OF	  TIME	  
             _____________________________________________________________________	  
                                                           	  
                                                N.	  West	  Short	  
                                        State	  Bar	  No.	  00788407	  
                                                           	  
                             WEST	  SHORT	  &	  ASSOCIATES,	  P.C.	  
                                           313	  West	  10th	  Street	  
                                       Georgetown,	  Texas	  78626	  
                                                512.864.3911	  
                                            512.864.3966	  (Fax)	  
                                                           	  
     ATTORNEYS	  FOR	  APPELLANT	  STEVEN	  WEBB	  D/B/A	  LEANDER	  TRUX-­‐N-­‐KARZ	  
                                                           	  
                                                           	  
                                                           	  
                                                           	  
                                                           	  
	                                	  
                 APPELLANT’S	  FIRST	  MOTION	  FOR	  EXTENSION	  OF	  TIME	  
                                                          	  
	          Steven	   Webb,	   misnamed	   herein	   as	   “Steven	   Webb	   d/b/a	   Leander	   Trux-­‐N-­‐

Karz,”	  Appellant,	  respectfully	  asks	  the	  Court	  to	  extend	  the	  time	  to	  file	  his	  brief,	  and	  

in	  support	  hereof,	  would	  show	  the	  following:	  

                                                        A.	  Introduction	  

	          1.	        Appellant	  Steven	  Webb	  is	  an	  individual,	  and	  is	  one	  of	  the	  owners	  of	  a	  

used	  car	  dealership	  in	  Leander,	  Texas,	  called	  “Leander	  Trux-­‐N-­‐Karz,	  Inc.”	  

	          2.	        The	   trial	   court	   entered	   a	   post-­‐answer	   summary	   judgment	   against	  

Appellant	  by	  default	  on	  September	  10,	  2015.	  

            3.	        Appellant	  filed	  a	  pro	  se	  Notice	  of	  Appeal	  and	  a	  Motion	  for	  New	  Trial	  on	  

September	  15,	  2015.	  

            4.	        Appellant,	   through	   the	   undersigned	   counsel,	   then	   filed	   a	   First	  

Amended	   Motion	   for	   New	   Trial	   on	   October	   5,	   2015,	   contending	   that	   because	  

Appellant	   was	   not	   aware	   of	   the	   hearing	   on	   Appellee’s	   Motion	   for	   Summary	  

Judgment,	   he	   should	   be	   granted	   a	   new	   trial	   under	   the	   Craddock	   test	   and	   in	   the	  

interests	  of	  justice.	  

            5.	        Appellant’s	   First	   Amended	   Motion	   for	   New	   Trial	   is	   currently	   set	   for	  

hearing	  on	  October	  29,	  2015,	  and,	  if	  not	  ruled	  upon,	  will	  be	  denied	  by	  operation	  of	  

law	  on	  November	  24,	  2015.	  

                                               B.	  Arguments	  and	  Authorities	  

	          6.	        Appellant’s	  brief	  is	  currently	  due	  on	  October	  28,	  2015.	  

	          7.	        No	   extension	   has	   been	   previously	   granted	   to	   extend	   the	   time	   for	  

Appellant	  to	  file	  his	  brief.	  


APPELLANT’S	  FIRST	  MOTION	  FOR	  EXTENSION	  OF	  TIME	  –	  PAGE	  2	  of	  4	  
	  
	          8.	         This	   request	   is	   being	   made	   because	   this	   appeal	   will	   become	   moot	   if	  

the	   trial	   court	   grants	   Appellant’s	   Motion	   for	   New	   Trial,	   and	   because	   even	   if	  

Appellant’s	   motion	   is	   denied	   by	   the	   trial	   court,	   the	   trial	   court’s	   actions	   could	  

substantially	  change	  the	  issues	  in	  this	  appeal.	  

	          9.	         Appellant	  therefore	  requests	  an	  additional	  30	  days	  after	  the	  trial	  court	  

has	   ruled	   on	   the	   Motion	   for	   New	   Trial,	   or	   the	   Motion	   for	   New	   Trial	   is	   denied	   by	  

operation	  of	  law,	  whichever	  is	  earlier,	  to	  file	  his	  brief.	  

                                                         PRAYER	  
                                                             	  
	          For	  the	  reasons	  stated	  above,	  Appellant	  respectfully	  requests	  an	  extension	  of	  

time	   to	   file	   his	   brief	   until	   thirty	   (30)	   days	   after	   the	   trial	   court	   has	   ruled	   on	   the	  

Motion	   for	   New	   Trial	   that	   is	   currently	   before	   it,	   or	   the	   Motion	   for	   New	   Trial	   is	  

denied	  by	  operation	  of	  law,	  whichever	  is	  earlier.	  

	          	           	          	           	          	           Respectfully	  submitted,	  
	  
	          	           	          	           	          	           WEST	  SHORT	  &	  ASSOCIATES,	  P.C.	  
	  
	          	           	          	           	          	           By:	        /s/	  N.	  West	  Short	   	                 	  
	          	           	          	           	          	           	           N.	  West	  Short	  
	          	           	          	           	          	           	           State	  Bar	  No.	  00788407	  
	          	           	          	           	          	           	           Michael	  Howell	  
	          	           	          	           	          	           	           State	  Bar	  No.	  24009368	  
	  
	          	           	          	           	          	           313	  West	  10th	  Street	  
	          	           	          	           	          	           Georgetown,	  TX	  78626	  
	          	           	          	           	          	           512.864.3911	  
	          	           	          	           	          	           512.864.3966	  (Fax)	  
	          	           	          	           	          	           west.short@westshortlawfirm.com	  
	          	           	          	           	          	           michael.howell@westshortlawfirm.com	  
	  
	          	           	          	           	          	           ATTORNEYS	  FOR	  APPELLANT,	  
	          	           	          	           	          	           STEVEN	  WEBB	  
	  
	  
	                                                	  

APPELLANT’S	  FIRST	  MOTION	  FOR	  EXTENSION	  OF	  TIME	  –	  PAGE	  3	  of	  4	  
	  
                                              CERTIFICATE	  OF	  CONFERENCE	  
                                                                          	  
	         I	  certify	  that	  I	  contacted	  Cheryl	  McGirr,	  lead	  counsel	  for	  Appellee,	  on	  October	  
16,	   2015,	   to	   determine	   whether	   she	   was	   opposed	   to	   this	   motion,	   but	   she	   was	   out	   of	  
the	  office	  for	  the	  day	  and	  I	  was	  unable	  to	  speak	  with	  her.	  
	  
	         	             	          	           	       	            /s/	  N.	  West	  Short	   	        	        	              	  
	         	             	          	           	       	            N.	  West	  Short	  
	  
	  
                                                      CERTIFICATE	  OF	  SERVICE	  
                                                                          	  
	         I	  certify	  that	  a	  true	  and	  correct	  copy	  of	  the	  above	  and	  foregoing	  has	  been	  e-­‐
served	  via	  ProDoc	  on	  this	  16th	  day	  of	  October,	  2015:	  
	  
	         Cheryl	  McGirr	  
	         McGirr	  Law,	  PC	  
	         201	  S.	  Lakeline	  Blvd.,	  Suite	  301	  
	         Cedar	  Park,	  Texas	  78613	  
	         COUNSEL	  FOR	  APPELLEE	  
	  
	         	             	          	           	       	            /s/	  N.	  West	  Short	   	        	        	              	  
	         	             	          	           	       	            N.	  West	  Short	  
	         	  




APPELLANT’S	  FIRST	  MOTION	  FOR	  EXTENSION	  OF	  TIME	  –	  PAGE	  4	  of	  4